Citation Nr: 0939701	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-28 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
carcinoma of the larynx with subsequent laryngectomy, to 
include as due to ionizing radiation exposure.

2.  Entitlement to service connection for chronic lymphocytic 
leukemia to include as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1963 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.

In July 2007, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO), a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  A February 1994 RO decision denied the appellant's claim 
for entitlement to service connection for carcinoma of the 
larynx with subsequent laryngectomy, to include as due to 
ionizing radiation exposure. 

2.  Evidence associated with the claims file after the last 
final denial in February 1994 is new evidence, however, 
considered with the previous evidence of record, it does not 
raise a reasonable possibility of substantiating the 
Veteran's claim and is therefore not material.

3.  The Veteran was stationed at White Sands Missile Range, 
New Mexico, from September 1964 to December 1965.  The 
Veteran was a member of a patrol unit which checked the 
ground zero site of the TRINITY explosion site 20 years after 
the test at every patrol.

4.  The competent evidence fails to demonstrate that chronic 
lymphocytic leukemia manifested during service or within one 
year of service; it also does not indicate that such 
disability is otherwise related to service, including as due 
to exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The February 1994 RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since February 1994 RO decision in 
connection with Veteran's request to reopen a claim of 
service connection for carcinoma of the larynx with 
subsequent laryngectomy, to include as due to ionizing 
radiation exposure, is not new and material.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  Chronic lymphocytic leukemia was not incurred in or 
aggravated by active military service, nor may be it presumed 
to have been so incurred; it is also not due to exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in June 2004 and July 2007 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that the Veteran provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The July 2007 letter 
provided this notice to the Veteran.  

With respect to the Veteran's request to reopen previously 
disallowed claims, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence - evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation, however, 
does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other 
words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  The Board notes 
that the June 2004 letter provided this notice to the 
Veteran.

The Board observes that the June 2004 letter was sent to the 
Veteran prior to the January 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the July 2007 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2008), 
Kent, supra, and Dingess, supra, and after the notice was 
provided the case was readjudicated and an October 2007 
supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records, VA treatment records 
and private treatment records are associated with the claims 
folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  After a review of the record, the Board 
finds that with regard to the issue of entitlement to service 
connection for carcinoma of the larynx with laryngectomy, an 
examination is not necessary as there is no duty to provide 
an examination until after a claim has been reopened.  With 
regard to the issue of entitlement to service connection for 
chronic lymphocytic leukemia, the Board again finds that an 
examination is not necessary.  While there is evidence of a 
current diagnosis, there is no evidence of an in-service 
event, injury, or disease that can be associated with the 
claimed disability, as such, the Board finds that the Veteran 
has not satisfied all elements of McLendon.  Therefore, VA is 
not required to provide the Veteran with a VA examination in 
conjunction with this claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

New and Material Evidence--Carcinoma of the larynx with 
subsequent laryngectomy

With regard to the issue of new and material evidence, the 
Board notes that the Veteran's current claim is for 
entitlement to service connection for carcinoma of the larynx 
with subsequent laryngectomy.  This claim is based upon the 
same factual basis as his original claims of entitlement to 
service connection for carcinoma of the larynx with 
subsequent laryngectomy; which was denied, initially, in a 
February 1994 RO decision.  As such, it is appropriate for 
the Board to consider this claim as a request to reopen the 
previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of 'new and material' 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  Id.  See also Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  According to 38 C.F.R. 
§ 3.156(a) (2008), 'new and material' evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Veteran's initial claims of entitlement to service 
connection for carcinoma of the larynx with subsequent 
laryngectomy was denied by RO rating decision dated February 
1994.  At the time of the prior final denial in this matter, 
the evidence under consideration consisted of the Veteran's 
service treatment records, a November 1993 Compensation and 
Pension (C&P) Examination, private treatment records dating 
from July 1984 to February 1990, the Veteran's response to 
the request for information regarding exposure to radiation, 
and the negative response letter from the Department of the 
Army regarding the Veteran's exposure to ionizing radiation.  
The February 1994 rating decision indicated that the basis 
for the RO's denial was the negative evidence with regard to 
the Veteran's exposure to radiation, and the lack of evidence 
of any incident, disease, or injury pertaining to his claimed 
conditions during his period of active service.  The Veteran 
did not timely appeal this decision; therefore, it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  

In April 2004, the Veteran filed to reopen his claims for 
entitlement to service connection for carcinoma of the larynx 
with subsequent laryngectomy.  A January 2005 RO rating 
decision denied the Veteran's application to reopen due to 
lack of new and material evidence.  The Veteran was again 
notified of his appellate rights, and perfected an appeal of 
this issue.  New evidence received since the January 2005 
rating decision includes service personnel records, July 2004 
radiation risk activity information sheet, a November 1965 
letter of appreciation for service at White Sands Missile 
Range, private treatment records dating from January 1998 to 
June 2004, letters from private doctors, a copy of a map of 
the White Sands Missile Range, and the October 2004 negative 
response from the Radiation Standards and Dosimetry 
Laboratory, Department of the Army.  The Board finds that 
most of this evidence is new as it has not been previously 
considered.  However, as will be explained below, the 
evidence, while new, is not material because it does not 
relate to an unestablished fact necessary to substantiate the 
Veteran's claim. 

With respect to the basis for the February 1994 RO denial, 
the Board observes that none of the newly submitted evidence 
demonstrates that the Veteran's claimed disability was the 
result of in-service radiation exposure or that it was 
incurred during active duty.  The Board acknowledges that the 
May 2004 and September 2004 letters from the private 
physicians note the Veteran's various malignancies could be 
the result of radiation exposure, however the response from 
the Radiation Standards and Dosimetry Laboratory regarding 
the Veteran's lack of exposure to radiation while stationed 
at White Sands Missile Range negates the speculation in the 
letters.  The letter of appreciation indicates that the 
Veteran was indeed stationed at White Sands, but this was 
never in dispute.  And finally the information included in 
the radiation risk assessment information sheet is redundant 
of previously admitted evidence.  The service treatment 
records contain no diagnosis of carcinoma of the larynx.  
Therefore any new evidence produced would have to demonstrate 
the existence of an incident, injury or disease related to 
his current diagnosis or that the Veteran was indeed exposed 
to ionizing radiation as required by all the presumptions 
pertaining to radiation exposure.  As the new evidence 
produced shows current diagnosis, but no evidence that 
carcinoma of the larynx was incurred in or aggravated by 
active duty service or that the Veteran was exposed to 
ionizing radiation, the Board finds that the new evidence 
provided by the Veteran does not meet the above requirement 
and therefore cannot be considered material.

In light of the above, the Board finds that the evidence 
obtained in conjunction with the Veteran's request to reopen 
his previously disallowed claim, while new, is not material.  
In this regard, none of the evidence associated with the 
record since the February 1994 RO decision demonstrates that 
the Veteran's claimed carcinoma of the larynx with subsequent 
laryngectomy was incurred in or aggravated by his military 
service or the result of exposure to ionizing radiation.  
Since none of this newly submitted evidence pertains to the 
reasons for the prior denial nor raises the reasonable 
possibility of substantiating the Veteran's underlying claim, 
his request to reopen the previously disallowed claim of 
entitlement to service connection for carcinoma of the larynx 
with subsequent laryngectomy is denied.  38 C.F.R. § 
3.156(a).

Service Connection-Chronic Lymphocytic Leukemia

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose the claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that the claimed 
disorder is related to service is required.
Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed Veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).

A 'radiation-exposed Veteran' is defined by 38 C.F.R. § 
3.309(d)(3) as a Veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  'Radiation-risk 
activity' is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2008).

Diseases presumptively service connected for radiation- 
exposed Veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiole- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).
If a claimant does not qualify as a 'radiation-exposed 
Veteran' under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive 
conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may 
still benefit from the special development procedures 
provided in 38 C.F.R. § 3.311 if the Veteran suffers from a 
radiogenic disease and claims exposure to ionizing radiation 
in service.  Under 38 C.F.R. 
§ 3.311, 'radiogenic disease' means a disease that may be 
induced by ionizing radiation and shall include the 
following:  (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) 
breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver 
cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) 
stomach cancer; (x) colon cancer; (xi) pancreatic cancer; 
(xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) 
salivary gland cancer; (xv) multiple myeloma; (xvi) posterior 
subcapsular cataracts; (xvii) non- malignant thyroid nodular 
disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; 
(xx) tumors of the brain and central nervous system; (xxi) 
cancer of the rectum; (xxii) lymphomas other than Hodgkin's 
disease; (xxiii) prostate cancer; and (xxiv) any other 
cancer.  38 C.F.R. 
§ 3.311(b)(2).  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (2008).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the Veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the Veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the Veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) 
(2008).

The record does not, however, demonstrate that the Veteran 
was a radiation-exposed Veteran who participated in a 
radiation-risk activity.  The Veteran contends that he was 
exposed to radiation by virtue of his presence from September 
1964 to December 1965, at the 1945 TRINITY test site while 
stationed at White Sands Missile Range, New Mexico.  

Even considering that the Veteran was present at this site 
while stationed in New Mexico from September 1964 to December 
1965, he would not be considered a 'radiation exposed 
Veteran,' as that term is defined in 38 C.F.R. § 
3.309(d)(3)(iv).  This regulation requires presence at the 
nuclear test site either during the 'operational period' or 
within six months thereafter.  The operational period for 
TRINITY was from July 16, 1945 to August 6, 1945.  See 38 
C.F.R. 
§ 3.309(d)(3)(v)(A) (2008).  The alleged exposure in this 
case did not occur until approximately 20 years later.  
Accordingly, he is not considered to be a radiation-exposed 
Veteran.

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed Veterans.  See 
Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  
Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  However, absent competent evidence that the Veteran 
was exposed to radiation, VA is not required to forward the 
claim for consideration by the Under Secretary for Benefits.  
See Wandel v. West, 11 Vet. App. 200, 204-205 (1998).

The Veteran is diagnosed with chronic lymphocytic leukemia, 
which is specifically noted not to be a radiogenic disease as 
defined by § 3.311 (b)(2).  Additionally, as will be further 
explained below, additional development under § 3.111 need 
not be accomplished, because the competent evidence indicates 
that the Veteran was not exposed to ionizing radiation.  See 
Wandel, 11 Vet. App. at 205.  

Initially the Board notes that letters from the U.S. Army 
Ionizing Radiation Dosimetry Center in January 1994 and again 
in October 2004 reveal that after researching the records, 
there is no evidence that the Veteran was exposed to ionizing 
radiation.  Based on the above information, the Veteran is 
not considered to be a "radiation-exposed Veteran."  See 38 
C.F.R. § 3.311 (2008).

The Board acknowledges that two private physicians provide 
nexus opinions regarding the likelihood that the Veteran's 
chronic lymphocytic leukemia is the result of radiation 
exposure.  In a May 2004 letter, a private Oncologist stated 
that the Veteran had a history of exposure to radioactivity 
through the atom bomb program and that it is quite likely 
that radioactive exposure led to effects on the immune system 
which could have contributed to the development of the 
Veteran's multiple malignancies.  Another private physician, 
in a September 2004 letter, noted that the Veteran was 
possibly exposed to Uranium while stationed at the White 
Sands Missile Range.  The Board observes that while these 
doctors note that radiation exposure could be the cause of 
the Veteran's chronic lymphocytic leukemia, the Veteran was 
not found to have been exposed to any radiation, while 
stationed at the White Sands Missile Range,  by the Radiation 
Standards and Dosimetry Laboratory.

The Board observes, as noted above, that a positive nexus 
with regard to the veteran's chronic lymphocytic leukemia and 
exposure to radiation was provided in a May 2004 letter from 
a private Oncologist.  However, while the Oncologist stated 
that the veteran's current diagnosis could be the result of 
exposure to ionizing radiation, the negative response from 
the U.S. Army Ionizing Radiation Dosimetry Center stating 
that the veteran was not exposed to radiation while stationed 
at the White Sands Missile Range negates the doctor's 
positive nexus opinion.

While the evidence of record clearly shows that the Veteran 
currently has a medical diagnosis of chronic lymphocytic 
leukemia, the Board finds that the Veteran has not met the 
regulatory presumptions, as noted above.  Therefore, he is 
not presumed to have been exposed to radiation during 
service.  With no such exposure service connection on a 
presumptive basis under 38 C.F.R. § 3.309(d) cannot be 
granted.

Additionally, the Board notes that, where a Veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and manifests a malignant tumor to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).  However, 
although there is a diagnosis of chronic lymphocytic leukemia 
of record, the Veteran is not entitled to presumptive service 
connection because there is no evidence that the disease 
manifested to a degree of 10 percent within one year of his 
discharge from service.  Specifically, the Veteran was 
discharged from active duty in December 1965 and the Veteran 
was first diagnosed with chronic lymphocytic leukemia in 
October 2003, approximately 38 years after his separation 
from military service.  Id.

As there is no evidence that the veteran was exposed to 
radiation while on active duty it is now necessary to 
determine whether the veteran's chronic lymphocytic leukemia 
is directly related to his active duty service.  The Veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039, 1041-42 (Fed. Cir. 1994).  

The Veteran's service medical records are negative for 
complaints, treatment, or diagnoses referable to chronic 
lymphocytic leukemia.  Additionally, the Veteran's November 
1965 separation examination revealed that all systems were 
normal upon clinical evaluation and the report of medical 
history included with the separation examination report noted 
that the Veteran did not suffer from any cancer diagnosis.  
Consequently, while the Veteran has current diagnosis of 
chronic lymphocytic leukemia, in light of the above analysis, 
which concludes that the veteran did not have radiation 
exposure during service, rendering the March 2004 private 
medical letter of no probative value, the record contains no 
competent medical opinion that such disability is related to 
a disease or injury during service, ionizing radiation 
exposure, or otherwise had its onset during service.  
Additionally, post- service medical records are negative for 
any reference to service as a cause of the Veteran's chronic 
lymphocytic leukemia.  As noted above, the Veteran was first 
diagnosed with chronic lymphocytic leukemia in October 2003.  

In addition to the lack of evidence of an in-service disease 
or injury that can be linked to the veteran's current 
diagnosis and no evidence that indicates that the veteran was 
exposed to ionized radiation while stationed at White Sands 
Missile Range in New Mexico, the Board finds that the 
approximately 38 year lapse in time between the Veteran's 
active service and the first contemporaneous diagnosis of 
chronic lymphocytic leukemia also weighs against the 
Veteran's claim.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the Veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc). 

The Board acknowledges the Veteran's statements that he was 
exposed to radiation while in service as well as his belief 
that this exposure is responsible for his current diagnosis 
of chronic lymphocytic leukemia.  However, this is not 
competent evidence since lay persons or persons without 
medical training, such as the Veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  Absent competent and probative evidence of 
a causal nexus between the Veteran's claimed disabilities and 
service, he is not entitled to service connection.  Again the 
Board acknowledges the positive nexus by the private 
Oncologist but notes that this was based on the assumption 
that the veteran was in fact exposed to ionized radiation, 
which records indicate is not the case.  

The Board has considered the applicability of the benefit of 
the doubt doctrine; however, it finds that the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to service connection for chronic lymphocytic leukemia, to 
include as due to radiation exposure.  As such, the doctrine 
is not applicable in the instant appeal and his claim must be 
denied.  38 U.S.C.A. § 5107 (2007).


	(CONTINUED ON NEXT PAGE)



ORDER

The Veteran's request to reopen a previously disallowed claim 
of entitlement to service connection for carcinoma of the 
larynx with subsequent laryngectomy, to include as due to 
ionizing radiation exposure, is denied.

Entitlement to service connection for chronic lymphocytic 
leukemia, to include as due to ionizing radiation exposure, 
is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


